Exhibit 10.1

May 10, 2013

CONFIDENTIAL

John Schaeffer

2001 Duncan Springs Road

Hopland, CA 95449

Re: Bonus and Severance Eligibility

Dear John:

Pursuant to the terms of this letter (this “Letter”) and in consideration of
your long-standing contribution to the Real Goods Solar, Inc. (the “Company”),
we are pleased to provide you with the following additional bonus and severance
package. Please review the following bonus details set forth in this Letter and
sign it below.

 

  •  

Change of Control Bonus. Upon a Change of Control (as defined below), the
Company will pay you a bonus of $250,000 (the “Change of Control Bonus”), to be
paid on or before the 30th day following such Change of Control; provided that
you must be employed by the Company on the effective date of the Change of
Control in order to be entitled to receive the Change of Control Bonus.

 

  •  

Retirement, Termination without Cause and Severance.

 

  •  

Upon Retirement (as defined below) or termination without Cause (as defined
below), the Company will pay you a severance payment equal to $200,000 (the
“Severance Payments”), to be paid in 12 equal monthly installments commencing on
the 1-month anniversary of such termination. If the Company pays you a Change of
Control Bonus, you will not receive the Severance Payments.

 

  •  

Upon your termination of employment for any reason, you will be paid all of your
accrued salary, all accrued but unused PTO per the Company’s policy, any other
bonuses earned prior to the termination date on a pro-rata basis, the time and
form of any such bonus to be paid in accordance with the terms of the applicable
bonus plan or program. All other benefits shall cease upon your termination of
employment unless otherwise required by applicable laws.

 

  •  

Non-Compete; Non-Solicitation. You agree that, in consideration for the
Severance Payments contemplated hereby, for so long as you are receiving
Severance Payments, you shall not directly or indirectly (a) own, manage,
control, participate in, consult with, render services at the time of
termination for or engage in any manner in any business in which the Company or
its subsidiaries is engaged anywhere within 100 miles of any business location
of the Company on the date of termination or (b) induce or attempt to induce any
employee of the Company or its subsidiaries to leave the employ of the Company
or such subsidiaries, or in any way interfere with the relationship between the
Company or any such subsidiary and any employee thereof. Nothing herein shall
prohibit you from being a passive owner of not more than 5% of the outstanding
stock of another corporation, so long as you have no active participation in the
management or the business of such corporation. If, at the time of enforcement
of any of the provisions of this paragraph, a court holds that the restrictions
stated herein are unreasonable under the circumstances then existing, you agree
that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area.



--------------------------------------------------------------------------------

  •  

Certain Terms.

 

  •  

“Cause” means (a) misappropriation of funds, (b) conviction of a crime involving
moral turpitude, (c) gross negligence in the performance of duties, (d) breach
of fiduciary duty to the Company, or (e) material breach of any contractual
obligations to the Company.

 

  •  

“Change of Control” means a new or an existing shareholder currently owning less
than 10% of shares of the Company becoming a majority shareholder within 12
months of the date hereof.

 

  •  

“Retirement” means voluntary termination of your employment by you on a date
mutually agreed upon by you and the Company.

 

  •  

Miscellaneous.

 

  •  

You understand and agree that you are solely responsible for any and all taxes
due as a result of any compensation, including any Change of Control Bonus or
Retirement Bonus, provided hereunder. Notwithstanding provision to the contrary,
in no event does the Company guarantee any particular tax consequences, outcome
or tax liability to you. No provision of this Letter shall be interpreted or
construed to transfer any liability for failure to comply with the requirements
of Section 409A of the Internal Revenue Code of 1986, as it may be amended from
time to time (“Section 409A”) from you or any other individual to the Company or
its affiliates.

 

  •  

Compensation and benefits provided hereunder are subject to applicable payroll
taxes and the related withholding obligations.

 

  •  

This Letter shall be governed by and construed in accordance with the laws of
the State of Colorado without regard to principles of conflict of laws.

 

  •  

This Letter may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

Upon your execution below, this Jetter agreement is binding and effective as of
the date set forth above.

 

LOGO [g540682g77r69.jpg]

 

Page 2 of 2